DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This is a response to amendments filed February 12th, 2021. By amendment Claims 1-4, 6-9, 11-13, 15, 17, 19, 20, 22, 23, 25-27, and 29 are pending, with claims 15, 17, and 19 being amended, and claim 29 being added. Unless otherwise indicated, the applicant’s corrections have overcome any objections and rejections presented in the previous Office Action dated November 16th, 2020 and are therefore withdrawn. 
Drawings
In addition, the drawings are also objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description: 80 (Figs 5-6).  In Remarks filed February 12th, 2021 the applicant indicated this objection was corrected, by amending paragraph [0079], however the correction indicated was not in the amendments filed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objection
Claim 29 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	
Claim 29 also is objected to because of the following informalities:  in lines 17-18 the phrase "and by means of" should be "by means of.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4, 6-9, 11-13, 15, 17, 19, 20, 22, 23, 25-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "relatively high density" in claims 1, 4, 19, 22, and 29 is a relative term which renders the claims indefinite.  The term "relatively high density" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Additionally claims 1, 19, and 29 are rendered indefinite for not indicating a reference direction for the phrases “to said chamber” and “from said chamber.” It is unclear where the mixture of fine particulate medium and coarse particles is fed to the system and which direction it is moving as it goes through the screen. It appears the chamber is considered the portion of the device between the fluidized bed portion and the screen.  It is unclear how the dense coarse particles pass through the holes to above the screen (outside the chamber) which they must do in order to pass “back to the chamber”. Claim 19 also recites the dense particles falling back into the chamber against the fluidized stream. It is unclear how they leave the chamber if the fluidized stream is not sufficient to carry them. It is also unclear how the lighter material reenters the chamber against the fluidized stream. Claim 9 also needs to be more specific on which coarse particles cannot reenter the holes. In one step none can reenter and in the next step dense ones can reenter.

By virtue of their dependencies claims 2-3, 6-8, 11-13, 15, 17, 20, 23, and 25-27 are also rendered indefinite.  

Allowable Subject Matter
	 Claims 1 and 19 would be allowable for disclosing a screen with both apertures and holes once the 35 USC § 112 are overcome.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655                                                                                                                                                                                                        /CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655